Citation Nr: 0607944	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-20 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for schizophrenia, paranoid 
type.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Polseno, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1979 to 
January 1980.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  The file has since been transferred to 
the Atlanta, Georgia RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

The veteran appointed the Georgia Department of Veterans 
Services as his representative as of January 25, 2006, but 
there is no evidence that the appointed representative has 
reviewed the veteran's claim file.  

Additionally, it is unclear whether the veteran desires a 
hearing before a member of the Board.  A VA-provided form, 
date-stamped December 29, 2005, is ambiguous as to his 
intent.  The veteran checked the space indicating he wanted 
his January 2006 hearing withdrawn, but he also appears to 
have crossed out the word "withdrawn."

Accordingly, the case is REMANDED for the following action:

1.	Provide the Georgia Department of 
Veterans Services with an opportunity 
to review the veteran's claim file and 
submit arguments on his behalf.

2.	Contact the veteran and determine 
whether he still desires a personal, 
video, or travel board hearing, if any.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The law requires that all 
claims that are remanded by the Board of Veterans' Appeals 
for additional development or other appropriate action must 
be handled in an expeditious manner. See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

